EXHIBIT 10.1

 

March 11, 2015

 

Advice Interactive Group, LLC

Coleman Revocable Trust

Randall Turner

Todd Bryson

c/o Advice Interactive Group, LLC

7850 Collin McKinney Parkway, Suite 300

McKinney, TX 75070

 

Re:   Advice Interactive Group, LLC

 

Ladies and Gentlemen:

 

This binding letter of intent will confirm that UBL Interactive, Inc., a
Delaware corporation (“Buyer”), is interested in acquiring the digital agency
and interactive marketing business (the “Business”) of Advice Interactive Group,
LLC, a Texas limited liability company (“Advice”), from the members of Advice,
as authorized by the voting members of Advice (the “Sellers”). In this letter,
such acquisition as described more fully below and in Exhibit A hereto is
sometimes called the “Transaction,” and the Buyer and Seller are each a “Party”
and together the “Parties”.

 

The Parties wish to commence negotiating definitive written agreements providing
for the Transaction and necessary related documents (the “Definitive
Agreements”). The execution of any Definitive Agreements will be subject to the
satisfactory completion of the Parties’ respective ongoing due diligence
investigation of the other Party and certain other conditions described herein
and will also be subject to approval by the Parties’ respective boards of
directors.

 

The Parties intending this letter to be binding and enforceable, and that it
will inure to the benefit of the Parties and their respective successors and
assigns, agree as follows:

 

1.BASIC TRANSACTION

 

Based upon the information currently known to Buyer, it is proposed that the
Definitive Agreements will include the terms set forth in Exhibit A attached
hereto. Assuming that each Party’s business, legal and financial due diligence
review is satisfactory to it and subject to the other conditions set forth
herein, execution of Definitive Agreements is expected to be effected by March
9, 2015 and closing of the Transaction is expected to occur by April 7, 2015.

 

 

 

 

  2. OTHER TERMS

 

Each of the Parties intends to use good faith, commercially reasonable efforts
to complete its due diligence and, if satisfactory, to negotiate, execute, and
deliver the Definitive Agreements for the Transaction and to satisfy all
conditions to closing and to close the Transaction within the time frame set
forth above. The Definitive Agreements will contain usual and customary terms,
conditions, covenants, representations, indemnities, and other provisions.

 

The consummation of the Transaction by Buyer and Sellers will be subject to the
satisfaction of various conditions required to be satisfied prior to the
execution of Definitive Agreements, which would include, but not be limited to,
the following:

 

(a)Satisfactory completion of technical, legal and financial due diligence by
Buyer and Sellers, in its sole discretion;

 

(b)Obtaining all necessary consents and approvals for the Transaction, including
all legal and regulatory approvals and any approvals required from third
parties;

 

(c)Completion and agreement on all final terms and conditions of all documents
and instruments required to conclude the transactions contemplated hereby
including, without limitation, the Definitive Agreements, and the due execution
thereof;

 

(d)The truth and accuracy of the representations and warranties of Buyer,
Sellers and Advice set forth in the Definitive Agreements;

 

(e)Absence of pending or threatened litigation, claims, investigations or other
matters affecting Buyer, Sellers or Advice or the Transaction;

 

(f)Absence of any material adverse change in the Business or condition,
financial or otherwise, of Buyer or Advice prior to execution of the Definitive
Agreements;

 

(g)Buyer, Sellers and Advice will have performed or complied in all material
respects with all agreements required by the Definitive Agreements to be
performed or complied with by them;

 

(h)approval by Buyer’s and Advice’s board of directors, respectively; and

 

(i)such other conditions as are customary in transactions of this type.

 

3.ACCESS

 

During the Exclusivity Period (as defined below), Sellers will, and will cause
Advice to, afford Buyer and its duly authorized representatives full and free
access (at reasonable times) to relevant books, records, documents, data and
personnel of Sellers and Advice relating to the Transaction, subject to
Paragraph 5, and will cooperate in Buyer’s due diligence investigation. During
the Exclusivity Period (as defined below), Buyer will, afford Sellers and its
duly authorized representatives full and free access (at reasonable times) to
relevant books, records, documents, data and personnel of Buyer relating to the
Transaction, subject to Paragraph 5, and will cooperate in Sellers’ due
diligence investigation.

 

2

 

 

4.EXCLUSIVE DEALING

 

In consideration of the time, effort and expense incurred to date and
anticipated to be incurred by Buyer in connection with its consideration of the
Transaction, Sellers and Advice agree as follows:

 

(a)From and after the date of the execution of this letter by Sellers and Advice
through and including the date that is ninety (90) calendar days after the date
of the execution of this letter by Sellers and Advice (the “Exclusivity
Period”), none of Sellers or Advice or their respective officers, directors,
partners, members, shareholders, employees, affiliates, agents, advisors or
representatives (collectively, “Representatives”) will, directly or indirectly,
solicit or entertain offers from, negotiate with or in any manner encourage,
discuss, accept, or consider any proposal of, or provide any information to, any
other person relating to any sale or other transfer of the Business or any of
the material assets of, or any equity interest in, Advice, or to the Transaction
or any similar transactions; and

 

(b)Sellers will immediately notify Buyer regarding any contact between any of
the Sellers or Advice or their respective Representatives and any other person
regarding any such offer or proposal or any related inquiry and, if made in
writing, furnish Buyer a copy thereof. Upon such an event, the Exclusivity
Period shall automatically be extended for an additional thirty (30) calendar
days, provided that Buyer has provided to Sellers and Advice a draft set of
Definitive Agreements during the original Exclusivity Period.

 

In the event that any of the Sellers or Advice or their respective
Representatives should breach this Paragraph 4, Sellers and Advice agree that
Buyer would not have an adequate remedy at law and would be irreparably harmed.
It is accordingly agreed that Buyer shall be entitled to equitable relief,
including any injunction and specific performance, in the event of any breach of
the provisions of this Paragraph 4, in addition to all other remedies available
to Buyer at law or in equity. In the event that Sellers or Advice unilaterally
terminate and/or breach this letter and/or do not effectuate the Transaction
described herein, then Advice agrees to immediately pay Buyer, in cash, the
greater of Buyer’s professional fees and expenses or 3.5% of the equity value of
the Transaction as a break-up fee. This fee will not serve as the exclusive
remedy to Buyer under this letter in the event of a breach by any of Sellers or
Advice of Paragraph 4 of this letter or any other of the material provisions,
and Buyer will be entitled to all other rights and remedies provided by law or
in equity.

 

In consideration of the time, effort and expense incurred to date and
anticipated to be incurred by Sellers in connection with their consideration of
the Transaction, Buyer agrees as follows:

 

(a)From and after the date of the execution of this letter by Buyer through and
including the date that is ninety (90) calendar days after the date of the
execution of this letter by Buyer (the “Exclusivity Period”), neither of Buyer
or its officers, directors, partners, members, shareholders, employees,
affiliates, agents, advisors or representatives (collectively,
“Representatives”) will, directly or indirectly, solicit or entertain offers
from, negotiate with or in any manner encourage, discuss, accept, or consider
any proposal of, or provide any information to, any other person relating to any
sale or other transfer of the Business or any of the material assets of, or any
equity interest in, Buyer, or to the Transaction or any similar transactions;
and

 

3

 

 

(b)Buyer will immediately notify Sellers regarding any contact between the Buyer
or its Representatives and any other person regarding any such offer or proposal
or any related inquiry and, if made in writing, furnish Sellers a copy thereof.
Upon such an event, the Exclusivity Period shall automatically be extended for
an additional thirty (30) calendar days, provided that Sellers have provided to
Buyer a draft set of Definitive Agreements during the original Exclusivity
Period.

 

In the event that Buyer or its Representatives should breach this Paragraph 4,
Buyer agrees that Sellers would not have an adequate remedy at law and would be
irreparably harmed. It is accordingly agreed that Sellers shall be entitled to
equitable relief, including any injunction and specific performance, in the
event of any breach of the provisions of this Paragraph 4, in addition to all
other remedies available to Sellers at law or in equity. In the event that Buyer
unilaterally terminates and/or breaches this letter and/or does not effectuate
the Transaction described herein, then Buyer agrees to immediately pay Advice,
in cash, the greater of Sellers’ professional fees and expenses or 3.5% of the
equity value of the Transaction as a break-up fee. This fee will not serve as
the exclusive remedy to Sellers under this letter in the event of a breach by
Buyer of Paragraph 4 of this letter or any other of the material provisions, and
Sellers will be entitled to all other rights and remedies provided by law or in
equity.

 

5.CONFIDENTIALITY

 

The Parties hereby agree to maintain the confidentiality of the Transaction and
of this letter, including its purpose, terms, content and existence, as well as
all information and data provided by Sellers or Advice or their respective
Representatives to Buyer or its Representatives, or by Buyer or its
Representatives to Sellers or Advice or their respective Representatives
pursuant hereto (collectively, “Confidential Information”). Each of the Parties
shall use at least the same degree of care to safeguard and to prevent the
disclosure, publication, dissemination, destruction, loss or alteration of the
other Party’s Confidential Information as it employs to avoid unauthorized
disclosure, publication, dissemination, destruction, loss, or alteration of its
own information (or information of its customers) of a similar nature, but in no
case less than reasonable care. Neither Sellers or Advice or their respective
Representatives on the one hand nor Buyer or its Representatives on the other
hand may use any of such Confidential Information for any purpose other than to
evaluate, negotiate and perform the Transaction and the other transactions
contemplated hereby. Neither Sellers or Advice or their respective
Representatives on the one hand nor Buyer or its Representatives on the other
hand shall disclose any Confidential Information to any other person without the
disclosing Party’s prior written consent, except to its Representatives who
shall have a valid need to know in connection with the purposes of this letter
and who are bound by confidentially obligations to the disclosing Party at least
as extensive as the provisions of this Paragraph 5. Each Party agrees to take
all steps reasonably necessary to insure the compliance by all of its
Representatives with this provision concerning confidentiality.

 

Notwithstanding the foregoing, the receiving Party or its Representatives may
disclose Confidential Information without the disclosing Party’s prior written
consent, and such information shall no longer be deemed Confidential Information
for all purposes of this letter, only to the extent such information: (a) is
already known to the receiving Party or its Representatives as of the date of
disclosure hereunder without breach of any confidentiality obligation; (b) is
already in possession of the public or becomes available to the public other
than through the act or omission of the receiving Party or any of its
Representatives; (c) is in the opinion of legal counsel to the receiving Party
or its Representatives required to be disclosed under applicable law or
governmental order, decree, regulation or rule; or (d) is acquired independently
from a third party that represents that it has the right to disseminate such
information at the time it is acquired by the receiving Party or its
Representatives.

 

4

 

 

In the event that the receiving Party or any of its Representatives is required
by law or governmental order, decree, regulation or rule to disclose any of the
Confidential Information, the receiving Party agrees to (i) promptly notify the
disclosing Party of such requirement and (ii) reasonably assist the disclosing
Party in seeking a protective order or other appropriate remedy without being
required to become a party to any litigation or incur more than de minimis
out-of-pocket expenses). In the event that such protective order or other remedy
is not obtained, (a) the receiving Party or its Representative, as the case may
be, may disclose to only that portion of the Confidential Information which it
is advised by counsel is required to be disclosed, and shall exercise its
reasonable efforts to obtain assurance that confidential treatment will be
accorded such portion of the Confidential Information, and (b) the receiving
Party shall not be liable for such disclosure unless such disclosure was caused
by or resulted from a previous disclosure by receiving Party (or any of its
representatives) not permitted by this letter.

 

The receiving Party acknowledges and agrees that the disclosing Party would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of this Paragraph 5 are not performed in accordance with
their terms or are otherwise breached. It is accordingly agreed that the
disclosing Party and its affiliated companies shall be entitled to equitable
relief, including any injunction and specific performance, in the event of any
breach of the provisions of this Paragraph 5, in addition to all other remedies
available to the disclosing Party at law or in equity.

 

The Confidential Information shall remain the property of the disclosing Party,
and the disclosing Party may demand the return or destruction thereof at any
time upon giving written notice to the receiving Party, within thirty (30) days
of receipt of such notice, the receiving Party shall, at its option, return, or
cause its Representatives to return, or destroy, or cause its Representatives to
destroy, all of the Confidential Information (both written and electronic) in
its or its Representatives’ possession. Notwithstanding anything to the contrary
herein, it is understood and agreed that the receiving Party may retain one copy
of the Confidential Information for archival purposes, which copies shall be
subject to the provisions hereof until the same are destroyed.

 

The obligations of the Parties under this Paragraph 6 with respect to any
Confidential Information shall continue for a period of two years after the
disclosure to the receiving Party thereof.

 

6.COSTS

 

Except as otherwise provided herein, Sellers and Advice and their respective
Representatives on the one hand and Buyer and its Representatives on the other
hand will be responsible for and bear all of its/their respective costs and
expenses (including any broker’s or finder’s fees and the expenses of their
representatives) incurred at any time in connection with the preparation,
negotiation and execution of this letter and with pursuing or consummating the
Transaction.

 

5

 

 

7.PUBLIC ANNOUNCEMENT

 

The Parties agree that any public announcement or press release relating to the
Transaction is subject to Buyer’s and Sellers’ prior written approval (which
will not be unreasonably withheld or delayed) except as required by law or
applicable regulation. Sellers and Advice understand that Buyer will be required
to file a Current Report Form 8-K with the Securities and Exchange Commission
within four business days after the execution of this letter, which Form 8-K
will set forth the material terms of the Transaction.

 

8.BUYER STOCK

 

Sellers acknowledge that Buyer is a publicly held corporation whose stock is
traded on the OTC Markets QB Tier. During the term of this letter, Sellers
agree: (i) to not purchase, sell (including any short sale, whether or not
“against the box”) or hypothecate Buyer stock; and (ii) to advise its
Representatives not to do so.

 

9.CONDUCT OF BUSINESS

 

During the Exclusivity Period, Advice and Buyer shall continue to conduct the
Business in the ordinary course and shall not undertake any extraordinary
business activities relating thereto without the other Party’s prior written
consent. The closing of the Transaction is contingent upon the absence of any
material adverse change, financial or otherwise, in the Business prior to
execution of the Definitive Agreements and the conditions to closing, as the
case may be, set forth in the Definitive Agreements.

 

10.TERMINATION

 

The provisions of this letter will automatically terminate upon the earliest of
the following: (i) the last day of the Exclusivity Period, (ii) execution of the
Definitive Agreements by all Parties, and (iii) the mutual written agreement of
Buyer and Sellers; provided, however, that the termination of this letter will
not affect the liability of a Party for breach of any of the provisions of the
letter prior to the termination. Paragraphs 4, 5 and 11 will survive such
termination and remain in full force and effect.

 

11.INDEMNIFICATION

 

Sellers represent and warrant that Buyer will not incur any liability in
connection with the consummation of the acquisition of the Business to any third
party with whom Sellers or their agents have had discussions regarding the
disposition of the Business, and Sellers agree to indemnify, defend and hold
harmless Buyer, its officers, directors, stockholders, lenders and affiliates
from any claims by or liabilities to such third parties, including any legal or
other expenses incurred in connection with the defense of such claims. Buyer
represents and warrants that Sellers will not incur any liability in connection
with the consummation of the acquisition of the Business to any third party with
whom Buyer or its agents have had discussions regarding the disposition of the
Business, and Buyer agrees to indemnify, defend and hold harmless Sellers or, as
applicable, their respective officers, directors, stockholders, lenders and
affiliates from any claims by or liabilities to such third parties, including
any legal or other expenses incurred in connection with the defense of such
claims. The covenants contained in this paragraph 11 will survive the
termination of this letter.

 

6

 

 

12.MISCELLANEOUS

 

(a)Entire Agreement. This letter supersedes all prior agreements, whether
written or oral, between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.

 

(b)Time. Time is of the essence with respect to this letter and the completion
of the Transaction.

 

(c)Modification. This letter may only be amended, supplemented, or otherwise
modified by a writing executed by the Parties.

 

(d)Governing Law. This letter and all matters relating to or arising out of the
Transaction and the other transactions contemplated hereby and the rights of the
parties (sounding in contract, tort, or otherwise) will be governed by and
construed and interpreted under the laws of the State of New York, without
regard to conflicts of laws principles that would require the application of any
other law.

 

(e)Jurisdiction; Service of Process. Any proceeding arising out of or relating
to the Possible Transactions shall be brought in the State of New York, and each
of the Parties irrevocably submits to the exclusive jurisdiction of each such
court in any such proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of such
proceeding shall be heard and determined only in any such court, and agrees not
to bring any proceeding arising out of or relating to the Possible Transactions
in any other court. Each Party acknowledges and agrees that this Paragraph 12(e)
constitutes a voluntary and bargained-for agreement between the Parties. Process
in any proceeding may be served on any Party anywhere in the world.

 

(f)Counterparts. This letter may be executed in one or more counterparts, each
of which will be deemed to be an original copy and all of which, when taken
together, will be deemed to constitute one and the same document, and will be
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties. A manual signature on this letter whose image
shall have been transmitted electronically will constitute an original signature
for all purposes. The delivery of copies of this letter, including executed
signature pages, by electronic transmission will constitute effective delivery
of this letter for all purposes.

 

[Signature page follows.]

 



7

 

 

 


If you are in agreement with the foregoing, please sign and return to Buyer one
copy of this letter by the close of business on March 4, 2015, which thereupon
will constitute our understanding and a binding agreement with respect to its
subject matter.

 



  Very truly yours,         UBL INTERACTIVE, INC.         By: /s/Doyal Bryant  
  Name: Doyal Bryant     Title: Chief Executive Officer

 

Agreed to on March 11, 2015.         ADVICE INTERACTIVE GROUP, LLC         By:
/s/Bernadette Coleman   Name: Bernadette Coleman   Title: Chief Executive
Officer         COLEMAN REVOCABLE TRUST         By: /s/Thomas Coleman     Name:
Thomas Coleman     Title: Chief Financial Officer         By: /s/Randall Turner
    Name: Randall Turner     Title: Chief Operating Officer         By: /s/Todd
Bryson     Name: Todd Bryson     Title: Managing Director Technology Products  



8

 

 

EXHIBIT A

Buyer UBL Interactive, Inc.     Sellers

Coleman Revocable Trust, Randall Turner and Todd Bryson, as holders of Class A
voting units of membership interest in Advice, and holders of Class B non-voting
units of membership interest in Advice.

    Advice Advice Interactive Group, LLC.     Form of Acquisition Purchase of
substantially all of the assets of Advice associated with the Business
including, but not limited to all inventories, all intellectual property, all
cash and bank accounts, all accounts and notes receivable, all contracts and
agreements, all equipment, all legally assignable government permits, and
certain documents, files and records containing technical support and other
information pertaining to the operation of the Business; and assumption as of
the closing date of only those liabilities and obligations of Advice having
arisen in connection with the operation of the Business prior to the closing
date.  All purchased assets and assumed liabilities shall be itemized on
schedules to the Definitive Agreements.    

Consideration

 

 

 

In consideration for the acquisition of the Business, Buyer shall issue to
Sellers and the holders of Advice Class B non-voting membership interests, on a
fully diluted, pro rata basis, a number of shares of Buyer common stock equal to
forty-five percent (45%) of the Buyer common stock to be outstanding immediately
following the closing of the Transaction.  Outstanding options and warrants
shall not be counted for purposes of this calculation: options and warrants of
Buyer shall remain outstanding; options and/or warrants of Advice shall be
exchanged for warrants of Buyer at the same ratio applicable to Sellers with
respect to the exchange of their Advice membership interests.  Shares of Buyer
common stock that may be issued upon the conversion of outstanding promissory
notes shall also not be counted for purposes of the calculation. Additionally,
as to be more fully specified in the Definitive Agreements, the Company will
issue to Sellers (Coleman Revocable Trust, Randall Turner and Todd Bryson)
options and/or warrants to purchase up to 3,500,000 shares of Company common
stock.  Such options or warrants shall vest over a period of three years from
the date of closing of the Transaction.    

Indemnification

Escrow

Ten percent (10%) of the shares of Buyer common stock to be issued as
consideration for the Transaction will be placed in escrow for a period of 12
months following the closing of the Transaction as the sole security for the
indemnification obligations of Sellers to be included in the Definitive
Agreements.

 



9

 

 

Financing Buyer shall obtain financing sufficient (i) to repay its existing
outstanding indebtedness; (ii) to repay existing indebtedness of Advice
including up to $1,250,000 to Cypress, $600,000 to SVB, up to $75,000 to Amex
and up to $70,000 to Sellers; and (iii) to provide working capital to be used in
its discretion.  Any warrants or other forms of Buyer equity that may be issued
in connection with a financing shall not be included in the calculation of the
consideration to be paid to the Sellers.     Board of Directors/Executive
Officers

As currently contemplated, Buyer will have a board of directors immediately
following the closing of the Transaction made up of seven members. Buyer shall
be entitled to designate three directors to the board, one of whom shall be
independent, and Sellers shall be entitled to designate three members, one of
whom shall be independent.  The final director to the board, who shall be
independent, shall be mutually agreed upon by Buyer and Sellers.  In the event,
Buyer and Sellers cannot after good faith discussions agree, the two independent
directors shall designate the final director. Doyal Bryant shall remain as
Chairman of the board of directors.

 

Each of Buyer and Sellers shall have the right to appoint two executive
officers. Doyal Bryant shall remain as Chief Executive Officer and David Jaques
shall remain as Chief Financial Officer of Buyer.

 

    Employment Agreements The current executive officers of Advice (to be
identified in the Definitive Agreements) shall be retained by Buyer following
the closing of the Transaction subject to non-disclosure/non-compete and
executive employment agreements the terms of which shall be determined by the
Buyer board of directors and compensation committee.     Closing Date
Anticipated on or about April 7, 2015.



 



 

10

 

